Application for stay, presented to Justice O'Connor, and by her referred to the Court, granted as to the order granting the motion to modify the injunction, and as to paragraph 6 of the amended preliminary injunction, both entered by the United States District Court for the Northern District of California, ease No. 98-0088 CRB, on July 17, 2000. The stay shall be in effect pending final disposition of the appeal by the United States Court of Appeals for the Ninth Circuit and further order of this Court.
Justice Breyer took no part in the consideration or decision of this application.